Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6, 7, 9, 15, and 18 are pending.  Claims 2-5, 8, 10-14, 16, and 17 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/24/21 have been entered.  
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 2/24/21 have been withdrawn:
	The rejection of claims 1, 6, 7, 9, 10, and 15 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793), has been withdrawn.

The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) or Burt et al (6,090,771) as applied to the rejected claims above, and further in view of EP 2,039,747 or EP 3,118,301, has been withdrawn. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) as applied to claims 1, 6, 7, 9, 10, and 15 above, and further in view of Hutton et al (US 2003/0119689), has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of EP 2,039,747 or EP 3,118,301; and Hutton et al (US 2003/0119689). 
Inoue et al teach a detergent composition for hard surfaces containing a monoalkyl glyceryl ether whose alkyl group has 3 to 8 carbon atoms; a glycol ether compound; an amine; a polyvalent carboxylic acid; 0.1 to 5% by mass of a surfactant; and water.  See paras. 4-11.  Suitable glycol ethers include diethylene glycol monobutyl 
Specifically, Inoue et al teach a detergent composition which is placed in a spray trigger container, said composition containing 3% of mono-normal amyl glyceryl ether, 2% or 3% diethylene glycol monobutyl ether, 3% monoethanolamine, 0.2% citric acid, 1% amine oxide, water, etc., wherein the composition has a pH of 11.  See paras. 57-58.  
Inoue et al do not teach the use of a branched alkoxylated nonionic surfactant, a thickener in the specific amounts as recited by the instant claims or a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 

‘301 teaches a cleaning product comprising a spray dispenser and a cleaning composition suitable for spraying and foaming.  The composition contains 2 to 15% by weight of a surfactant.  See Abstract.  Nonionic surfactants may be used in amounts from 0.1% to 10% by weight, wherein suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide.  The alkyl chain of the aliphatic alcohol can either be straight or branched, primary or secondary, and contains from 8 to 22 carbon atoms.  Glycol ether solvents may be used in the compositions and include ethylene glycol n-butyl ether, diethylene glycol n-butyl ether, etc., in amounts from about 1% to about 10% by weight.  See paras. 57-66.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a branched alkoxylated nonionic surfactant in composition taught by Inoue et al, with a reasonable expectation of success, because ‘747 or ‘301 teach the use of branched alkoxylated nonionic surfactants in a similar composition and further, Inoue et al teach the use of nonionic surfactants and more specifically, alkoxylated nonionic surfactants in general. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent in an amount, for example of 0.1% by weight, in the composition taught by Inoue et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents in amounts, for example, of 0.1% by weight in a similar composition and further, Inoue et al teach the use of thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Inoue et al in view of ‘747 or ‘301; and Hutton et al, suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1, 6, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of EP 2,039,747 or EP 3,118,301; and Hutton et al (US 2003/0119689).

Burt et al do not teach the use of a branched alkoxylated nonionic surfactant, a thickener in the specific amounts as recited by the instant claims or a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
‘747, ‘301, and Hutton et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a branched alkoxylated nonionic surfactant in composition taught by Burt et al, with a reasonable expectation of success, because 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent in an amount, for example of 0.1% by weight, in the composition taught by Burt et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents in amounts, for example, of 0.1% by weight in a similar composition and further, Burt et al teach the use of thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Burt et al in view of ‘747 or ‘301; and Hutton et al, suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6, 7, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 10-15 of copending Application No. 16/413630 in view of EP 3,118,301.  Claims 1-3, 5-7, and 10-15 of 16/413630 encompass all the material limitations of the instant claims except for the inclusion of a glycol ether solvent and a branched alkoxylated nonionic surfactant.
‘301 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a glycol ether solvent and a branched alkoxylated nonionic surfactant in the composition claimed by 16/413630, with a reasonable expectation of success, because ‘301 teaches the use of glycol ether solvents and branched alkoxylated nonionic surfactants in a similar composition and further, 16/413630 claims the use of solvents and surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of  of copending Application No. 16/413630 in view of EP 3,118,301 suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Inoue et al or Burt et al, both in view of EP 2,039,747 or EP 3,118,301; and Hutton et al, Applicant states that while the cited references may teach various container, they fail to teach or disclose a container comprising the components recited in the present claims.  In response, note that, the Examiners asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Inoue et al or Burt et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, Inoue et al clearly teach that glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5; and teach the use of amines such as monoethanolamine, triethanolamine, etc., in amounts from 1 to 6% by weight; and that use of surfactants in amounts from 0.1 to 5% by weight (See para. 40 of Inoue et al).  Further, Inoue et al clearly teach that the pH of the composition is from 9.5 to 11, wherein all these limitations disclosed by Inoue et al would clearly fall within the scope of the instant claims.  
Additionally, the Examiner asserts that ‘747, ‘301, and Hutton et al are analogous prior art relative to the claimed invention and Inoue et al or Burns et al and that one of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/June 2, 2021